Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19        PageID.1003     Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

 ENVIRONMENTAL LAW & POLICY
 CENTER and NATIONAL WILDLIFE                      No. 1:18-cv-12626-TLL-PTM
 FEDERATION

                Plaintiffs,

     v.

 UNITED STATES COAST GUARD,
 REAR ADMIRAL JOANNA N.
 NUNAN, in her official capacity as the
 Ninth Coast Guard District Commander,

                Defendants,

 ENBRIDGE ENERGY, LIMITED
 PARTNERSHIP

                Defendant-Intervenor.


           STIPULATION FOR STAY OF LIGITATION DUE TO
                   LAPSE OF APPROPRIATIONS

      In accordance with E. D. Mich. LR 7.1(a)(1), Plaintiffs, the Environmental

Law & Policy Center and the National Wildlife Federation (collectively “ELPC”),

Federal Defendants the United States Coast Guard and Rear Admiral Nunan

(collectively, “Coast Guard”), and Defendant-Intervenor Enbridge Energy, Limited

Partnership (“Enbridge”) (collectively “Parties”), by and through their undersigned

counsel, submit this stipulation for a stay of the litigation in the above-captioned

case due to lapse of appropriations. The stay will affect the deadlines set forth in
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19          PageID.1004   Page 2 of 7




the Scheduling Order for Administrative Review, ECF No. 19, including the dates

in which ELPC is to informally raise with the Coast Guard any disputes regarding

the completeness of the administrative record or the need to supplement the record,

the filing of any motions regarding the record, and the filing of motions for

summary judgment.

      In support of this Stipulation, the Parties assert the following:

   1. At the end of the day on December 21, 2018, the appropriations act that had

      been funding the United States Department of Justice expired and

      appropriations to the Department lapsed. The same is true for the

      Department of Homeland Security and its underlying agencies, including the

      United States Coast Guard. The Coast Guard is the federal agency that the

      Department of Justice is representing in this matter.

   2. Absent an appropriation, Department of Justice attorneys and employees of

      the Coast Guard are prohibited from working, even on a voluntary basis,

      except in very limited circumstances, including “emergencies involving the

      safety of human life or the protection of property.” 31 U.S.C. § 1342.

   3. Counsel for the Department of Justice therefore requests a stay of the

      litigation until after Congress has restored appropriations to the Department

      of Justice and the Department of Homeland Security.




                                         -2-
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19         PageID.1005     Page 3 of 7




   4. If the requested stay is granted, the undersigned counsel for Department of

      Justice will notify the Court promptly after Congress has appropriated funds

      for the Department. At that point, the Parties will file a stipulation, or the

      Coast Guard will file a motion, to lift the stay and include a calculation of

      new deadlines for those set forth in the Scheduling Order, ECF No. 19.

   5. ELPC joins this stipulation but states that ELPC remains very concerned

      about the risk of an oil spill in the area covered by the Northern Michigan

      Area Contingency Plan challenged in this case, and the inadequacy of a

      response under that plan, yet recognizes that in light of the lapse in

      government appropriations and the Department of Justice and Coast Guard

      furloughs, it will not be possible for the government to comply with the

      existing scheduling order.

   6. Enbridge does not oppose the requested stay of litigation.

      Therefore, although the federal government greatly regrets any disruption

caused to the Court and the other litigants, and for the good-cause described herein,

the Parties agree that the litigation in this case be stayed until after Department of

Justice attorneys are permitted to resume their usual civil litigation functions.


Respectfully submitted,          /s/ Alan D. Greenberg________
                                 ALAN D. GREENBERG
                                 Environmental Defense Section
                                 U.S. Department of Justice
                                 Environment & Natural Resources Division

                                          -3-
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19   PageID.1006   Page 4 of 7




                              999 18th St., Suite 370
                              Denver, Colorado 80202
                              Telephone: 303-844-1366
                              E-mail: alan.greenberg@usdoj.gov

                              MATTHEW SCHNEIDER
                              United States Attorney

                              s/Lynn M. Dodge
                              LYNN M. DODGE (P38136)
                              Assistant U.S. Attorney
                              211 W. Fort Street, Suite 2001
                              Detroit, MI 48226
                              (313) 226-0205
                              lynn.dodge@usdoj.gov
                              Attorneys for Federal Defendants U.S. Coast
                              Guard and Rear Admiral Joanna N. Nunan


                             /s/ Margrethe Kearney____________
                             Margrethe Kearney
                             Environmental Law & Policy Center
                             1514 Wealthy St. SE
                             Grand Rapids, Michigan 49506
                             (773) 726-8701
                             mkearney@elpc.org
                             P80402

                             Howard A. Learner
                             Andrene Dabaghi
                             Environmental Law & Policy Center
                             35 East Wacker Drive, Suite 1600
                             Chicago, Illinois 60601
                             (312) 673-6500
                             HLearner@elpc.org
                             ADabaghi@elpc.org
                             Attorneys for Plaintiffs
                             Environmental Law & Policy Center and National
                             Wildlife Federation



                                     -4-
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19   PageID.1007     Page 5 of 7




                              /s/ David H. Coburn          _
                              David H. Coburn (DC #241901)
                              Joshua Runyan (DC #977664)
                              Steptoe & Johnson LLP
                              1330 Connecticut Ave., NW
                              Washington, D.C. 20036
                              Telephone: (202) 429-8063
                              Facsimile: (202) 429-3902
                              dcoburn@steptoe.com
                              jrunyan@steptoe.com

                              PHILLIP J. DEROSIER (P55595)
                              DICKINSON WRIGHT PLLC
                              500 Woodward Avenue, Suite 4000
                              Detroit, Michigan 48226-3425
                              Telephone: (313) 223-3866
                              Facsimile: (313) 223-3598
                              PDEROSIER@dickinsonwright.com
                              Attorneys for Enbridge Energy, Limited
                              Partnership


January 15, 2019




                                     -5-
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19       PageID.1008    Page 6 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


                                      )
ENVIRONMENTAL LAW & POLICY            )
CENTER and NATIONAL WILDLIFE          )
FEDERATION,                           )
                                      )
                                      )
                   Plaintiffs,        )             No. 1:18-cv-12626-TLL-PTM
                                      )
              v.                      )
                                      )
UNITED STATES COAST GUARD,            )
REAR ADMIRAL JOANNA M. NUNAN, )
in her official capacity as the Ninth )
Coast Guard District Commander,       )
                                      )
                                      )
       Defendants.                    )
                                      )

                              ORDER FOR STAY

      Based on the stipulation of the parties, Plaintiffs Environmental Law &

Policy Center and the National Wildlife Federation (collectively “ELPC”),

Defendants United States Coast Guard and Rear Admiral Nunan (collectively,

“Coast Guard”), and Intervenor Enbridge Energy, Limited Partnership

(“Enbridge”), the Court HEREBY ORDERS that:

      This case is stayed until after Congress has restored appropriations to the

U.S. Department of Justice and the U.S. Department of Homeland Security.




                                        -6-
Case 1:18-cv-12626-TLL-PTM ECF No. 21 filed 01/22/19          PageID.1009      Page 7 of 7




       Promptly after restoration of appropriations by Congress to the Department

of Justice, the Parties shall file a stipulation, or the Coast Guard shall file a motion,

to lift the stay and include a calculation of new deadlines for those set forth in the

Scheduling Order, ECF No. 19.

       SO ORDERED.

                                                       s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge
Dated: January 22, 2019




                                          -7-
